Exhibit 10.4
 
PROMISSORY NOTE
 
SENIOR SECURED TRANCHE C NOTE
 
February 22, 2011
 
$950,000.00




This Senior Secured Tranche C Note is executed and delivered pursuant to the
terms of that certain Second Amended Joint Chapter 11 Plan of Reorganization for
Jennifer Convertibles, Inc. and its Affiliated Debtors, dated as of January 24,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Plan”) as approved by the United States Bankruptcy Court for the Southern
District of New York pursuant to that certain Confirmation Order, dated as of
February 8, 2011 (the “Confirmation Order”).  Capitalized terms not otherwise
defined herein shall have the meanings provided in the Plan.


FOR VALUE RECEIVED, JENNIFER CONVERTIBLES, INC., a Delaware corporation (the
“Maker”), and each of its undersigned affiliates, as co-makers, hereby jointly
and severally unconditionally promise to pay in immediately available funds to
the order of the JENNIFER CONVERTIBLES LITIGATION TRUST (the “Litigation
Trust”), for the sole benefit of the Holders of Allowed General Unsecured
Claims, at such place as the Litigation Trustee may from time to time designate
to the Maker in writing:


(i)           the principal sum of NINE HUNDRED AND FIFTY THOUSAND DOLLARS
($950,000.00) on February 22, 2014; and


(ii)           interest on the principal amount of this Senior Secured Tranche C
Note at 5% per annum, payable in six equal installments, the first of which
shall be on August 22, 2011, the second of which shall be on February 22, 2012,
the third of which shall be on August 22, 2012, the fourth of which shall be on
February 22, 2013 the fifth of which shall be on August 22, 2013, and the sixth
of which shall be on February 22, 2014.  All interest shall be computed on the
basis of a year of three hundred and sixty-five (365) days and the actual number
of days, including the first day but excluding the last day, elapsed.


This Senior Secured Tranche C Note is secured by liens granted pursuant to that
certain Security Agreement, dated as of February 22, 2011 (the “Security
Agreement”), is entitled to the benefits of the Security Agreement, the Plan and
the Confirmation Order and is subject to all of the agreements, terms and
conditions therein contained.  The provisions of the Security Agreement are
fully incorporated herein.  This Senior Secured Tranche C Note and the security
interests and liens under the Security Agreement are subject to the terms and
conditions of that certain Subordination and Intercreditor Agreement, dated as
of February 22, 2011 (the “Intercreditor Agreement”), between the Litigation
Trust and Haining Mengnu Group Co. Ltd.
 
 
1

--------------------------------------------------------------------------------

 
 
This Senior Secured Tranche C Note may be voluntarily prepaid, in whole or in
part, without premium or penalty, subject to the terms of the Intercreditor
Agreement.


If an Event of Default under Sections 7(b), 7(c) or 7(d) of the Security
Agreement shall occur, then this Senior Secured Tranche C Note and any accrued
and outstanding principal and interest shall immediately become due and payable,
without notice, together with reasonable attorneys’ fees (to the extent
permitted by applicable law) if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.  If any other Event of Default
shall occur under the Security Agreement, which has not previously been cured,
then this Senior Secured Tranche C Note and any accrued and outstanding
principal and interest may, as provided in the Security Agreement, be declared
immediately due and payable, without notice,  together with reasonable
attorneys’ fees (to the extent permitted by applicable law) if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof.  The Litigation Trust shall at all times have the right to waive or
rescind the payment acceleration and reinstate the terms of the Senior Secured
Tranche C Note.


Upon receipt of evidence reasonably satisfactory to the Maker of the loss,
theft, destruction or mutilation of this Senior Secured Tranche C Note, the
Maker and each co-maker will issue a new Senior Secured Tranche C Note, of like
tenor and amount.


This Senior Secured Tranche C Note may not be transferred except in compliance
with the terms and provisions of the Security Agreement.


The Maker and each co-maker (i) expressly waive diligence, demand, presentment,
protest and notice of any kind, and (ii) agree that it will not be necessary for
the Litigation Trust to first institute suit in order to enforce payment of this
Senior Secured Tranche C Note.  The pleading of any statute of limitations as a
defense to any demand against Maker or any co-maker is expressly hereby
waived.  The Litigation Trust shall not be required to resort to any collateral
for payment, but may proceed against the Maker, or any of its affiliates or any
co-makers or endorsers hereof in such order and manner as proscribed by the
Security Agreement.  None of the rights of the Litigation Trust shall be waived
or diminished by any failure or delay in the exercise thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS SENIOR SECURED TRANCHE C
NOTE AND ANY DISPUTES ARISING IN CONNECTION HEREWITH OR THEREWITH SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.  THE MAKER AND EACH CO-MAKER IRREVOCABLY CONSENT AND SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES BANKRUPTCY COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND WAIVE ANY OBJECTION BASED ON VENUE WITH
RESPECT TO ANY ACTION INSTITUTED THEREIN ARISING UNDER OR WITH RESPECT TO THIS
SENIOR SECURED TRANCHE C NOTE.  THE MAKER AND EACH CO-MAKER HEREBY WAIVE ANY AND
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION BROUGHT TO ENFORCE THIS SENIOR SECURED
TRANCHE C NOTE OR ANY AMENDMENT THERETO OR ANY ACTION BROUGHT TO ENFORCE PAYMENT
OF ANY OBLIGATIONS OWING TO THE LITIGATION TRUST.
 
 
MAKER:
 
JENNIFER CONVERTIBLES, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President






CO-MAKERS:  
JENNIFER CONVERTIBLES BOYLSTON MA, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
3

--------------------------------------------------------------------------------

 
 
ELEGANT LIVING-MANAGEMENT, LTD.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
JENNIFER MANAGEMENT III, LTD.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President


 
JENNIFER PURCHASING CORP.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 


JENNIFER MANAGEMENT II CORP.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 


JENNIFER MANAGEMENT V, LTD.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
4

--------------------------------------------------------------------------------

 
 
NATICK CONVERTIBLES, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 


NICOLE CONVERTIBLES, LTD.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 


WASHINGTON HEIGHTS CONVERTIBLES, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
5

--------------------------------------------------------------------------------

 









